El Juez Asociado Sr. MacLeary,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Considerando: que en este recurso de casación, por infrac-ción de ley, no sólo han de citarse los artículos que se supo-nen infringidos, sino también el artículo y número de la Ley de Procedimiento, en que dicho recurso se funda, y que, como se falta á este requisito, el recurso carece de las condi-ciones indispensables para que pueda ser discutido y resuelto, según el artículo 1,690 de la Ley de Enjuiciamiento Civil, aplicable á este pleito, y la Jurisprudencia establecida.
Fallamos: que debemos declarar y declaramos no haber lugar á resolver el recurso de casación por infracción de ley, interpuesto en los autos sobre intestado de Don José García Gonce, por Don Pedro Regalado Gonce, á quien ■ condenamos en las costas; y con devolución de los autos que se han remi-tido, líbrese á la Corte de Distrito de Mayagüez, la certifica-ción correspondiente, para su cumplimiento.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández, Figueras y Sulzbacher.